DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 20190061475 A1) hereinafter referred to as Ref. 1.
Regarding claim 1, Ref. 1 teach of a register (Fig. 1, air-conditioning register 10) comprising:
a downstream fin (Fig. 1, operation knob 70; the operation knob 70 is attached to the downstream fin and functions the same as the fin itself as it has a fin-like structure making it functionally a fin); and
an upstream fin (Fig. 1, upstream fin 60), wherein:
the downstream fin and the upstream fin are provided in a ventilation passage which allows air-conditioning air to flow (Fig. 1, air passage 14);
the downstream fin is rotatable around a center line of a first rotation shaft (Fig. 2, main fin 50 has rotation shaft 51 which it rotates about and operation knob 70 is coupled to main fin 50 and is functionally a fin itself, therefore it rotates about rotation shaft 50 as well);
the upstream fin is rotatable around a center line of a second rotation shaft further on
an upstream side than the downstream fin in the ventilation passage (Fig. 2, upstream fin 60 has rotation shaft 63 that is further upstream than rotation shaft 51);
the second rotation shaft extends in a direction different from that of the first rotation shaft (Fig. 2, rotation shafts 61 and 63 are perpendicular to each other); and
the downstream fin is slidable in a center line direction of the first rotation shaft (¶ [0059], operation knob 70 can slide relative to the main fin 50 in the longitudinal direction of the main fin 50 (the vehicle width direction).) and has a driving unit which presses the upstream fin in a slide movement direction as the downstream fin slides (¶ [0060]).
Regarding claim 3, Ref. 1 teaches of the air-conditioning register according to claim 1, and Ref. 1 further teaches wherein the downstream fin is supported by a rotation support portion so as to be rotatable around the center line of the first rotation shaft (Fig. 3, bearing hole 22 supports rotations shaft 51) and is supported by a slide support portion so as to be slidable in the center line direction of the first rotation shaft, and the rotation support portion and the slide support portion are provided at different positions (Fig. 5A, see cross section of main fin 50, operation knob 70 wraps around main fin 50 making main fin 50 and the interior of the operation knob 70 the slide support portion).
Regarding claim 6, Ref. 1 teaches of the register according to claim 3, and Ref. 1 further teaches wherein:
the downstream fin is formed with a slide groove in which the first rotation shaft is fitted so as to be slidable in the center line direction (Fig. 5B, slide groove is the opening on either side of the operation knob 70 that allows main fin 50 to pass through, main fin 50 acts as an extension of the rotation shaft 51):
the ventilation passage is formed in a retainer (Fig. 5B, retainer 11):
the retainer is formed with a rotation cavity which rotatably supports the first rotation shaft (Fig. 5B, second bearing hole 22);
the downstream fin is supported by the retainer via the first rotation shaft (Fig. 5B, operation knob 70 is supported by main fin 50 which in turn is supported by the retainer with bearing hole 22 holding rotation shaft 51);
the rotation support portion is formed by the first rotation shaft and the rotation cavity of the retainer (Fig. 5B, rotation support is the main fin 50 which is an extension of rotation shaft 51 which connects to the second bearing hole 22); and
the slide support portion is formed by the first rotation shaft and the slide groove of the downstream fin (Fig. 5B, slide support is the opening on either side of the operation knob 70 that allows the main fin 50 to pass through, the main fin 50 being an extension of the rotation shaft 51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niessner et al. (DE 102017008821 A1) hereinafter referred to as Niessner in view of Ito et al. (US 20190047375 A1) hereinafter referred to as Ref. 2.
Regarding claim 1, Niessner teaches of a register (Fig. 1, air vent 10) comprising:
a downstream fin (Fig. 1, lamella 16); and
an upstream fin (Fig. 1, lamella 18), wherein:
the downstream fin and the upstream fin are provided in a ventilation passage which allows air to flow (Fig. 1, see housing 12 where lamella 16 and the five lamella 18 are disposed forming a passageway for air to flow);
the downstream fin is rotatable around a center line of a first rotation shaft (Fig. 1, lamella 16 rotates about second pivot axis 26 as the second pivot axis 26 is rotatably fixed to lamellar cage 28 and lamella 16 is rotatably fixed to lamellar cage 28; ¶ [0024], respective ends of the axle elements 46 engage in the respective bores 50, so that the lamellar cage 28 is held in an articulated manner on the housing 12 and can therefore be pivoted via the second lamellar part 22 and with it about the second pivot axis 26 relative to the housing 12);
the upstream fin is rotatable around a center line of a second rotation shaft further on
an upstream side than the downstream fin in the ventilation passage (Fig. 1, pivot axis 24 and Fig. 4, see lamella 18 pivoting axle elements 44 further upstream from axle elements 46 of the lamella 16 of lamella 16);
the second rotation shaft extends in a direction different from that of the first rotation shaft (Fig. 1, pivots axis 24 and 26 are perpendicular to each other); and
the downstream fin is slidable in a center line direction of the first rotation shaft (¶ [0009], since the lamellar element or in particular the first lamellar part of the lamellar element acts as a slide or slide controller or slide switch.; see Fig. 4, where lamella 16 is slid to the right articulating lamella 18) and has a driving unit which presses the upstream fin in a slide movement direction as the downstream fin slides (Fig. 2, lamella 18 are connected to lamella 16 via eyelets 40 so as to correspond to the sliding movement of lamella 16; ¶ [0022]).
Niessner does not explicitly teach that the air traveling through the interior automotive vent is conditioned. Therefore, Niessner does not explicitly teach the limitations: An air-conditioning register comprising:
the downstream fin and the upstream fin are provided in a ventilation passage which allows air-conditioning air to flow.
Ref. 2 does teach of an air-conditioning register (¶ [0023]) comprising: 
the downstream fin (Fig. 1, downstream fin 15) and the upstream fin (Fig. 1, upstream fin 29) are provided in a ventilation passage (Fig. 1, air passage 11) which allows air-conditioning air to flow (Fig. 1, air conditioned air A1).
Specifically, the combination the examiner has in mind is to add an air conditioner system of Ref. 2 to the ventilation system of Niessner to allow for the air in Niessner to be cooled or heated. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Ref. 2 to modify Niessner with the above combination. Doing so allows for heated or cooled air to be directed around the cabin of a vehicle (¶ [0025], The main functions of the air-conditioning registers are to change the direction (wind direction) of air-conditioning air (warm or cold air) that is delivered from the air conditioner into the passenger compartment).
Regarding claim 2, Niessner as modified teaches of the air-conditioning according to claim 1, and Niessner further teaches wherein at a downstream end of the downstream fin, a grip portion having a thickness equal to or less than a thickness of the downstream fin is formed so as to protrude (Fig. 4, first length range 54; ¶ [0024]).
Regarding claim 3, Niessner as modified teaches of the air-conditioning register according to claim 1, and Niessner further teaches wherein the downstream fin is supported by a rotation support portion so as to be rotatable around the center line of the first rotation shaft (Fig. 2, axle elements 46; ¶ [0024], respective ends of the axle elements 46 engage in the respective bores 50, so that the lamellar cage 28 is held in an articulated manner on the housing 12 and can therefore be pivoted via the second lamellar part 22 and with it about the second pivot axis 26 relative to the housing 12.) and is supported by a slide support portion so as to be slidable in the center line direction of the first rotation shaft (Fig. 2, guide slots 38; ¶ [0022], Within the respective guide slot 38 , whose direction of longitudinal extension runs parallel to the pivot axis 26 , the respective pin element 36 can be moved or guided along, ie parallel to the pivot axis 26 . As a result, the lamellar element 16 fastened to the pin elements 36 can be moved in precisely this direction.), and the rotation support portion and the slide support portion are provided at different positions (see different locations of the axle element 46 and guide slot/cavity 38 in Fig. 2).
Regarding claim 5, Niessner as modified teaches of the air-conditioning register according to claim 3, and Niessner further teaches wherein:
the ventilation passage is formed in a retainer (Fig. 1, the ventilation passage is formed on the interior of housing 12 which is a retainer); 
the first rotation shaft is fixed to a tubular body supported by the retainer (Figs. 1 and 2, axle element 46 is supported by housing 12 and fixed to the lamellar cage 28 which is a tubular body);
the retainer is formed with a rotation hole which rotatably supports the first rotation shaft (Fig. 4, cross section of housing 12 shows bores 50 which rotatably support axle elements 46; ¶ [0023], the lamellar cage 28 is connected to the housing 12 by means of the axle elements 46 which are introduced into openings or bores 50 in the housing 12);
the tubular body is formed with a slide cavity in which the downstream fin is inserted so that the downstream fin is supported so as to be slidable in the center line direction of the first rotation shaft (Figs. 2 and 5, see pin element 36 inserted into upper and lower guide slot 38 and see that lower guide slot forms a cavity in the surface of the lamellar cage 28 shown in annotated figure 5 below);
the downstream fin is supported by the retainer via the tubular body and the first rotation shaft (Fig. 1, lamella element 16 is supported by tubular body of lamellar cage 28 and the axle element 46);
the rotation support portion is formed by the first rotation shaft and the rotation hole of the retainer (Fig. 4, cross section of housing 12 shows bores 50 which rotatably support axle elements 46); and
the slide support portion is formed by the slide cavity of the tubular body (Fig. 5, slide cavity shown in annotated figure 5 below).

    PNG
    media_image1.png
    689
    1032
    media_image1.png
    Greyscale

Annotated Fig. 5 of Niessner
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, none of the prior art of record teaches of a slider formed into a slide hole where the slider has a rotation hole formed in it. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Junige et al. (DE 102010023528 A1) teaches of an air duct with a slidable grip element that does 
not act as a fin. 
	Feith et al. (ES 2328636 T3) teaches of a vent that has a slidable air guide blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762